We are constrained to regard the evidence sufficient to discharge the burden which devolved upon the State to prove that the liquid sold was whisky.
The testimony of Terry and Wells, if believed, leaves no doubt that appellant claimed to have about one gallon of whisky and that he agreed to sell it for twenty dollars, and did, in consideration of that sum paid to him, deliver to them or to one of them three half-gallon fruit jars which contained a liquid called whisky and which, according to their testimony smelled and looked like whisky. It is clear from the evidence also that the liquid mentioned was poured into bottles, and that while appellant and the witnesses named were in an automobile containing the liquid mentioned, they were chased by officers, after being requested to stop, and during their flight there were thrown from the car a number of the bottles. These bottles, when striking objects on the ground, were broken. One of the officers engaged in the chase and who saw the bottles thrown from the car, testified that the bottles were found and examined. He said:
"I found that there was whisky in all of the bottles, from the little fragments; in other words, the necks of the bottles would be turned up with whisky in it — I tasted it and it was whisky capable of producing intoxication.
The motion is overruled.
Overruled.